Citation Nr: 1142678	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  08-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1989 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  The Board notes that the April 2007 rating decision denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars and wisdom teeth 1, 16, 17, and 32 and the February 2009 rating decision denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  

The Veteran testified at a Travel Board hearing before the undersigned sitting at the Denver, Colorado, RO in June 2011.  A transcript of the hearing is associated with the claims file and has been reviewed.

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32, was not incurred as a result of a VA failure to exercise the degree of care that would be expected of a reasonable health care provider; there is no indication VA treatment was performed without the Veteran's informed consent or that the Veteran sustained additional disability as a result of VA treatment due to an event that was not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim under 38 U.S.C.A. § 1151.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Although no such notice was provided to the Veteran, the Board has concluded that the preponderance of the evidence is against the Veteran's claim.  In this regard, the Board notes that the competent medical evidence indicates that the Veteran does not have an additional disability that falls within the parameters of 38 U.S.C.A. § 1151, therefore the Board finds that the issue of notice, in accordance with Dingess has been rendered moot.

The Board observes that the August 2006 letter was sent to the Veteran prior to the April 2007 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records, are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA medical opinion was requested in conjunction with the Veteran's claim, the report of which, dated January 2007, is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

38 U.S.C.A. § 1151 authorizes compensation for a disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by a VA employee or facility where the proximate cause of the additional disability was VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseeable event.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2010).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for claims received by VA on or after October 1, 1997, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the Veteran's failure to follow medical instructions.  38 C.F.R. § 3.361 (2011).

To establish causation the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2) (210).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

In the instant case the Veteran contends that although he signed a consent form, the risks from his February 21, 2002, VA oral dental surgery, were not properly explained.  Specifically the Veteran notes that he was not made aware of possible nerve damage.  The Veteran further contends that had he been aware of nerve damage he would not have had his wisdom teeth pulled and would not now have to take prescribed medication for constant pain and numbness.  

The Veteran underwent surgical removal of four severely impacted third molars, i.e., wisdom teeth, 1, 16, 17, and 32 in February 2002.  The record indicates that during the procedure, the Veteran's buccal fat pad and lingual nerve were exposed on the right side.  Postoperative reports indicate that the Veteran initially complained of numbness in the right mandibular area and bilateral chin area.  The record further indicates that the Veteran returned to the clinic with postoperative complications including severe pain and swelling, but no paresthesia.  

An October 2002 neurological evaluation found equal sensation on both sides of the face and chin and noted that all cranial nerves were intact.  A February 2003 Dental Clinic follow-up noted the Veteran's report of intermittent burning and numbness in the left lower lip area after eating.  Additional dental clinic treatment notes refer to left mandibular altered sensation involving the left side of the lip and tongue.  A May 2003 MRI report revealed normal mandibular canal and intact nerve with no impingement of the nerve.  

The Board notes that a June 2003 dental clinic treatment report noted paresthesia on the right, with clinical findings showing no response to pain in the cheek area.  The examiner assessed the Veteran with probable buccal (cheek) and lingual (near or pertaining to the tongue) nerve damage.  Another neurological evaluation was conducted in September 2005, at which time the Veteran reported pins and needles type tingling of the lip; lack of sensation; difficulty with right-sided chewing; and burning pain on both sides of the mouth after eating.  The Veteran reported that with regard to the foregoing, the symptomatology was greater on the left than the right side.  Upon examination it was noted that the Veteran exhibited decreased sensation over the right lower face in the area of the fifth cranial nerve, mandibular branch, to light touch with a pen and to cold.  The region of neuropathy was localized to the right side of the mouth, specifically the right gums, inside of right cheek, right lower lip, and right side of tongue.  The Veteran was diagnosed with neuropathy, mandibular branch of the right trigeminal nerve.  

The Board notes that there are two signed consent forms of record, a June 2001 that preceded a cancelled appointment and then the second February 2002 consent form.  The June 2001 consent form noted, as a risk of the procedure, that numbness, either temporary or permanent, of the lower lip was a possibility.  The Board notes that the February 2002 consent form does not specifically list numbness; however, the treatment records indicate that the Veteran was provided a verbal explanation of the post-operative or post-procedural instructions and that in addition to the signed consent forms, it was noted that the Veteran verbally expressed an understanding of the procedure and its possible effects.  

Finally, the Board notes that a VA opinion was requested in January 2007.  The examiner noted that the Veteran had some postoperative complications including pain and swelling.  The examiner also noted the March 2002 follow-up treatment report which stated that the extraction site was healing well with numbness present bilaterally on the chin, but no longer on the posterior mandible.  The examiner further noted the April 2002 treatment note that reported numbness on the lower right lip, as well as various other 2003 dental treatment notes that reported numbness, burning, and tingling of the lower left lip.  Having reviewed the record, the VA medical examiner stated that nerve exposure or injury during oral surgery for extraction of third molars resulting in nerve damage is an expected risk, especially with regard to the lower wisdom teeth, #7 [sic], and #32, and there is no clear indication of negligence related to the February 2002 oral surgery.  

In consideration of the above, the Board notes that the evidence fails to show that the Veteran's current diagnosis is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault related to the February 2002 dental oral surgery.  In this regard, the evidence shows that nerve damage is reasonably foreseen event of the type of surgery the Veteran underwent in February 2002.  Additionally, there is evidence that the Veteran signed a consent form that alerted the Veteran that numbness was a potential consequence and the evidence indicates that the Veteran was also verbally notified as to additional consequences.  Finally, the Board notes that there is no competent evidence of record that indicates the standard of care provided by the VA in the February 2002 procedure was careless or negligent, or below the proper standard of care.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32, must be denied.

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  There is no dispute in this case that the Veteran has neuropathy, mandibular branch of trigeminal nerve as a residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32.  The Veteran, however, contends that he was not informed that nerve damage was a possibility and as such, finds the VA at fault for his current disability.  The competent medical evidence indicates that the Veteran's current disability is a known potential consequence of the extraction procedure.  The Veteran is not competent to determine the likely medical consequences.  Additionally, the Board finds that the Veteran's opinions as to VA fault are not competent and may be afforded no evidentiary weight.  As a layperson without the appropriate medical knowledge or expertise, the Veteran is simply not competent to provide a probative opinion on the matter of whether VA is at fault.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, as noted, the Veteran was informed of the potential consequences and signed a consent form to that effect.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.  Therefore, the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for neuropathy, mandibular branch of trigeminal nerve, residual of February 2002 oral surgery for extraction of severely impacted third molars, wisdom teeth 1, 16, 17, and 32 is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a lumbar spine disorder.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).


The Board notes that the Veteran was previously afforded a VA examination in January 2009 with regard to his claim for a lumbar spine disability.  The January 2009 VA examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine at L5-S1 and L1-L2 as well as right spondylolysis.  As such, the Board notes that the Veteran has a current disability as required by 38 C.F.R. 
§ 3.303.

The VA examiner further noted, however, that the Veteran's currently diagnosed history of spondylolysis was less likely as not related to his active duty service.  In this regard the VA examiner noted that while the Veteran had a history of spondylolysis, to include a diagnosis in a July 1991 service treatment radiology report, there were no complaints of low back pain upon separation and that if that in-service diagnosis was indeed correct, then the Veteran's back disability pre-existed his active duty service.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  In the instant case, the Veteran's March 1989 service entrance examination does not note a history of a lumbar spine disorder.  However, July 1991 x-rays taken following the Veteran's complaints of back spasms revealed spondylolysis and early first degree spondylolisthesis at L5-S1.  Therefore, the Veteran is presumed sound at service entrance with regard to his lumbar spine.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that while the Veteran has been afforded a VA examination with regard to his claim for service connection for a lumbar spine disorder, the opinion provided by the examiner is found to be inadequate because the examiner's rationale is based on an incorrect factual basis.  In this regard the Board notes that the examiner opined that the Veteran's current spondylolysis is not related to the spondylolysis that the Veteran had in service because it was likely preexisting.  As noted above, the Veteran is found to have been presumed sound upon entry into military service and as such did not have a pre-existing lumbar spine disorder for VA purposes.  Further, the record shows no evidence of degenerative disc disease prior to service, and the VA examiner did not address the etiology of this diagnosis.  As such the Board finds that a new examination is required to obtain another nexus opinion to determine the etiology of the Veteran's currently diagnosed lumbar spine disorder.

Finally, the RO should ensure that all Computerized Patient Records System (CPRS) electronic medical records of the Veteran referenced by the January 2009 VA examiner have been obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all current VA records pertaining to treatment of the Veteran's low back dated from August 2010 to the present; the records request should also include a request for all Computerized Patient Records System (CPRS) electronic medical records of the Veteran referenced by the January 2009 VA examiner.

2.  The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's lumbar spine disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  

The examiner should identify all current low back disagnoses, and indicate as to each diagnosis including degenerative disc disease, and spondylolysis with spondylolisthesis, whether such disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  

Please send the claims folder to the examiner for review in conjunction with the examination.

3.  After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the Veteran's representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and the Veteran's representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


